Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s amendment to the Specification and the claims filed on 04/12/2021 overcomes the previously raised drawing objection, as such, the drawings filed on 04/07/2020 are now acceptable. 

Response to Amendment
Applicant’s response filed on 04/12/2021 incorporates the previously indicated allowable subject matter into the independent claim and cancels claims 2-6, thus overcoming the previous raised 112, 102 and 103 rejections and placing the application in condition for allowance.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art is Joh (WO 2011/105737) showing a valve assembly comprising similar structure and function as applicant’s invention (see the prior art rejections above for details). Notice that while Joh utilizes a combination of links/pins 126, 128 driven by a connection block 132 similar to applicant’s invention, the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753